        Case 3:20-cv-00415-ERE Document 32 Filed 06/11/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION

MICHAEL JAMES KING                                                      PLAINTIFF

V.                              NO. 3:20-cv-00415-ERE

WESLEY MASSEY, et al.                                               DEFENDANTS

                            ORDER OF DISMISSAL

      Michael James King, formerly an inmate at the Greene County Detention

Facility, filed this lawsuit without the help of a lawyer under 42 U.S.C. § 1983. Doc.

2. On May 7, 2021, Defendants moved for a Court order compelling Mr. King to

respond to their discovery requests. Doc. 25. On May 10, the Court granted the

motion and ordered Mr. King to file his responses to the Defendants’ discovery

requests within 30 days. Doc. 27. The Court cautioned him that his failure to file

responses, as ordered, would likely result in the dismissal of his claims, without

prejudice. Local Rule 5.5(c).

      To date, Mr. King has not filed discovery responses, and the time for doing so

has passed. Defendants have now moved to dismiss Mr. King’s claims against them

based on his failure to respond to the Court’s May 10, 2021 Order. Doc. 30.

      IT IS THEREFORE ORDERED THAT:
        Case 3:20-cv-00415-ERE Document 32 Filed 06/11/21 Page 2 of 2




      1.        Mr. King’s claims are DISMISSED, without prejudice, based on his

failure to comply with this Court’s May 10, 2021 Order and his failure to prosecute

this lawsuit.

      2.        Defendants’ motion to dismiss (Doc. 30) is DENIED, as moot.

      3.        The Clerk is directed to close this case.

      Dated this 11th day of June, 2021.




                                          ____________________________________
                                          UNITED STATES MAGISTRATE JUDGE




                                             2
